DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-13 are allowed. 
Reason for Allowance

3.	The following is a statement of reasons for the indication of allowable subject matter:
4.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “wherein the micro-flow infrared gas detection device comprises a front gas chamber, a rear gas chamber, a micro-flow infrared sensor, and a water adjustment device for eliminating the influence of moisture;
wherein the water adjustment device comprises a water adjustment valve, a water adjustment buffer gas chamber, and a connection pipe for connecting the water adjustment buffer gas chamber and the front and rear gas chambers; and
wherein the front gas chamber, the rear gas chamber, the water adjustment valve, and the water adjustment buffer gas chamber are sequentially arranged along the propagation direction of the light emitted by the light source module”, along with all other limitations of claim 1. 
5.	Kappler (EP 2551662 A1) teaches a gas analyzer comprising: at least one cavity, with a partition plate provided along a central axis of the cavity to divide the cavity into a reference gas chamber and a measurement gas chamber but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/JAMIL AHMED/Primary Examiner, Art Unit 2886